LAW Lsss;asv

NO. 29798
IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAfI

PASCAL C. BOLOMET and RQUTH T. BOLOMET,
Plaintiffs-Appellants,
v.
RLI INSURANCE COMPANY, JAMES G. McLEAN, and ANNE L. MCLEAN,
Defendants-Appellees,

mg :6 HV ¢g`- H<.W D!EZ

 

and

JOHN AND JANE DOES 1-50; DOE ENTITIES 1-50,
- Defendants

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CiVil NO. 05-1~2222-12 (BIA))

ORDER DENYING MARCH 24, 2010 HRAP RULE 40
MOTION TO RECONSIDER MARCH l5, 2010 ORDER
DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
(By: Nakamura, Chief Judge, Foley, and Fujise, JJ.)

Upon review of (l) the August 26, 2009 order dismissing
appellate court case number 29798 for lack of jurisdiction,

(2) a September 3, 2009 motion by Plaintiffs-Appellants Pascal C.
Bolomet and Routh T. Bolomet (the Bolomet Appellants)
reconsideration of the August 26,

for

2009 order dismissing appellate
court case number 29798 pursuant to Rule 40 of the Hawafi Rules
of Appellate Procedure (HRAP), (3)

the September 11, 2009 order
granting the Bolomet Appellants'

September 3, 2009 HRAP Rule 40
motion for reconsideration of the August 26, 2009 order

dismissing appellate court case number 29798, and remanding this
case to the circuit court with instructions to hold a hearing on

issues relating to the timeliness of the Bolomet Appellants'

notice of appeal, (4) the Honorable Derrick H. M. Chan's

December 29, 2009 findings of fact, conclusions of law, decision

and order on the issues relating to the timeliness of the Bolomet
Appellants' appeal, (5) the March l5, 2010 order dismissing

appellate court case number 29798 for lack of jurisdiction,

G'.?.'\\J

(6) the Bolomet Appellants' March 24, 2010 HRAP Rule 40 motion to
reconsider the March l5, 2010 order dismissing appellate court
case number 29798 for lack of jurisdiction, and (7) the record,
it appears that we did not overlook or misapprehend any points of
law or fact when we entered the March l5, 2010 order dismissing
appellate court case number 29798 for lack of jurisdiction.
Therefore,
IT IS HEREBY ORDERED that the Bolomet Appellants'
March 24, 2010 HRAP Rule 40 motion to reconsider the March l5,
2010 order dismissing appellate court case number 29798 for lack
of jurisdiction is denied.
DATED: Honolulu, Hawafi, April 5, 20l0.

On the motion:   ' ]// 

Pascal & Routh Bolomet Chief Judge
Plaintiffs~Appellants
Pro Se §

 
  

Associate Judge

Associate Jud